FILED
                             NOT FOR PUBLICATION                           DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                             FOR THE NINTH CIRCUIT



MILDRED C. FREESTON and SHIRSHA                  No. 10-35312
SUMERU,
                                                 D.C. No. 3:09-cv-05560-BHS
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

BISHOP, WHITE & MARSHALL, P.S.;
et al.,

               Defendants - Appellees,

PIERCE COUNTY; et al.,

               Defendants.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Mildred C. Freeston and Shirsha Sumeru appeal pro se from the district


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing their action under the Truth in Lending Act and state

law. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. King v.

California, 784 F.2d 910, 912 (9th Cir. 1986). We affirm.

      The district court properly dismissed Appellants’ state law claims because

they failed to plead facts sufficient to state a cause of action for fraud or intentional

infliction of emotional distress. See Stiley v. Block, 925 P.2d 194, 204 (Wash.

1996) (listing elements necessary for actionable fraud); Birklid v. Boeing Co., 904
P.2d 278, 286 (Wash. 1995) (listing elements necessary for an intentional infliction

of emotional distress claim).

      We do not consider contentions not raised in the opening brief, or regarding

issues not raised below. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Appellants’ remaining contentions are unpersuasive.

      Appellants’ motions to supplement the record are denied.

      AFFIRMED.




                                            2                                     10-35312